DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:
Regarding claims 2, lines 4-5 and claim 8, line 6-7, the phrase of “can be” is not understood because the term “can be” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
	Please, revise.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Patent 9,635,754) in view of Kita et al. (U.S. Patent 10,806,034).
As to claim 1, Nakamura discloses an electrical junction box (10), comprising:
bus bars (14);
a circuit board (12) of which one side opposes the bus bars;
a conductive portion (16) that is provided on the one side of the circuit board, and is exposed from the other side of the circuit board;
an opening (44, 46) that is provided in parallel with the conductive portion (16) in the circuit board (12), and from which a portion of the bus bars (14) is exposed;
a switching element (18) that is arranged on the other side of the circuit board (12), and of which an input terminal or an output terminal (50) is connected to the conductive portion (16), figure 6.
Nakamura does not specifically disclose a conductive piece that is arranged straddling a portion of the bus bars and the conductive portion.
	Kita teaches a circuit assembly as shown in figure 1 comprising a conductive piece (34) that is arranged straddling a portion of the bus bars (20) and the conductive portion (12).
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kita employed in the junction box of Nakamura in order to provide noise reducing structure of the switching/power components mounted on the circuit board.
Regarding claim 2, Nakamura as modified by Kita discloses the conductive portion (16), the opening (44, 46), and the conductive piece (34, Kita) are each provided in pairs corresponding to the input and out terminals (50) of the switching element (18);
the bus bars (14) include input and output bus bars (34) into which are power [[can be]] input/output;
the input and output terminals (50) of the switching element (18) is electrically connected to the input and output bus bars.
Regarding claims 3 and 5, Nakamura as modified by Kita further comprising an adhesive sheet (20) that is arranged between the circuit board and the bus bars, and that adheres the circuit board and the bus bars to each other. 

Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/           Primary Examiner, Art Unit 2848